                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE


    In re:                                                             Chapter 7

    BAYOU STEEL BD HOLDINGS, L.L.C.,                                   Case No. 19-12153 (KBO)
    et al.,1
                                                                       (Jointly Administered)
                       Debtors.


                             NOTICE OF WITHDRAWAL OF APPEARANCE

                      PLEASE TAKE NOTICE that, pursuant to Rule 9010-2(b) of the Local Rules of

Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware, Andrew R. Remming, Joseph C. Barsalona II, and Eric W. Moats of Morris, Nichols,

Arsht & Tunnell LLP hereby withdraw their appearance as counsel for: (i) Metals USA, Inc.;(ii)

Reliance Steel & Aluminum Co.; (iii) PDM Steel Service Centers, Inc.; (iv) Durrett Sheppard Steel

Co., Inc.; (v) CCC Steel, Inc.; (vi) Siskin Steel & Supply Company; (vii) Northern Illinois Steel

Supply Co.; (viii) Infra-Metals Co.; (ix) Sugar Steel Corporation; and (x) Delta Steel, Inc. in the

above-captioned case and request that the Clerk of the United States Bankruptcy Court for the

District of Delaware or any claims or noticing agent appointed in this case, remove them from the

electronic and paper noticing matrix for the above-captioned case.




1
             The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
             are Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel
             Investment, LLC, a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited
             liability company (5783).
Dated: April 28, 2021         MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                              /s/ Eric W. Moats
                              Andrew R. Remming (No. 5120)
                              Joseph C. Barsalona II (No. 6102)
                              Eric W. Moats (No. 6441)
                              1201 N. Market St., 16th Floor
                              P.O. Box 1347
                              Wilmington, DE 19899-1347
                              Telephone: (302) 658-9200
                              Facsimile: (302) 658-3989
                              Email: aremming@morrisnichols.com
                                      jbarsalona@morrisnichols.com
                                      emoats@morrisnichols.com




                                     2
